Citation Nr: 0944772	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  00-03 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of Interferon 
treatment (to include uncontrolled hypertension, 
hyperthyroidism, renal insufficiency, nephrosis, and 
nephrotic syndrome) under the provisions of 38 U.S.C.A. § 
1151 for disability claimed to have resulted from treatment 
received at a Department of Veterans Affairs (VA) medical 
facility.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1972 to 
December 1975.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the Veteran's claim for benefits under 38 
U.S.C.A. § 1151.  The RO issued a notice of the decision in 
July 1999, and the Veteran timely filed a Notice of 
Disagreement (NOD) in August 1999.  Subsequently, in December 
1999 the RO provided a Statement of the Case (SOC), and 
thereafter, in February 2000, the Veteran timely filed a 
substantive appeal.

The Veteran requested a Travel Board hearing on this matter, 
which was held in April 2001 where the Veteran presented as a 
witness before the undersigned veterans law judge.  A 
transcript of the hearing is of record.  In June 2001 the 
Board remanded the case to the Appeals Management Center 
(AMC)/RO for additional development, to include providing 
proper Veterans Claims Assistance Act (VCAA) notification and 
obtaining all relevant VA and private medical treatment 
records identified by the Veteran.  Thereafter, the RO issued 
Supplemental Statements of the Case (SSOCs) in April 2003 and 
April 2004.

Before the Board again in April 2005, it denied the Veteran's 
claim.  Thereafter, the Veteran timely appealed this adverse 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2006, the Court vacated the 
Board's decision and remanded the case, directing the Board 
to obtain an independent medical expert's opinion (IME) to 
resolve conflicting VA medical opinions of record relating to 
any causal relationship between the Veteran's Interferon 
treatment and the disorders that he claims to have developed.  

The Board obtained appropriate IMEs and thereafter remanded 
the case in July 2008, instructing the AMC/RO to review the 
newly acquired evidence and to readjudicate the matter 
accordingly.  The AMC/RO issued an SSOC that same month.

The Board finds that the AMC/RO complied with the June 2001 
and July 2008 Remand directives, and therefore the Board may 
proceed with its review of the appeal.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting Board's duty to "insure 
[the RO's] compliance" with the terms of its remand orders).


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the Veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide or failed to provide in a timely fashion, any 
presumed prejudice has been rebutted.

2.  In June 1997, after having given informed consent, the 
Veteran partook in Interferon treatment by VA; as a result of 
the treatment, the Veteran either did not sustain new or 
additional disability or did not sustain a new or additional 
disability that was a result of carelessness, negligence, 
lack of proper skill, or error in judgment on the part of VA 
in furnishing medical treatment to the Veteran, or was the 
result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C. § 1151 for claimed residuals of Interferon treatment 
(to include uncontrolled hypertension, hyperthyroidism, renal 
insufficiency, nephrosis and nephritic syndrome) administered 
by VA in beginning in June 1997 have not been met.  38 
U.S.C.A. § 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.361, 17.32 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the Veteran with the 
claim.  

The Board comments that the VCAA, enacted in November 2000, 
has retroactive effect to claims, such as the one instantly 
on appeal, that were pending before VA or the Board prior to 
that date.  Pelegrini v. Principi, 18 Vet. App. 112, 118 
(2004) ("This Court consistently has applied the VCAA to 
cases pending before VA at the time of the VCAA's 
enactment"); see 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(construing most VCAA provisions to apply "to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by VA 
as of that date"); see also Bernklau v. Principi, 291 F.3d 
795, 806 & n.9 (Fed. Cir. 2002) (recognizing provisions of 66 
Fed. Reg. 45,629 (Aug. 20, 2001) as permitting retroactive 
application of VCAA to claims pending before the Board at the 
time of VCAA's November 2000 enactment).  Accordingly, 
although the Veteran submitted his claim for benefits under 
38 U.S.C.A. § 1151 prior to November 2000 in May 1999, the 
provisions of the VCAA still apply.  

a. Duty to Notify
VA has a duty to notify a veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2003 letter sent to the Veteran by the RO adequately apprised 
him of most of the information and evidence needed to 
substantiate the claim, and of the information it failed to 
provide or failed to provide in a timely fashion, any 
presumed prejudice has been rebutted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23,353, 23,354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.    

The October 2003 letter from the RO satisfies most of these 
mandates.  It informed the Veteran generally about the type 
of evidence needed to support his § 1151 claim, and it 
clearly disclosed VA's duty to obtain certain evidence for 
the Veteran, such as medical records, employment records and 
records held by any Federal agency, provided the Veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
Veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the Veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  

The Board comments that the October 2003 letter did not 
provide a verbatim outline of the applicable statute (§ 
1151), which could support a finding that VA failed to 
provide complete VCAA notification, thereby resulting in 
presumed prejudice to the Veteran.  Sanders, 487 F.3d at 886, 
889 (recognizing that "VCAA notice errors are reviewed under 
a prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption").  The Veteran, however, has 
demonstrated actual knowledge of the provisions of 38 
U.S.C.A. § 1151, as reflected in the packet he submitted, 
entitled "Personal Summary 6-97 - Present," wherein he 
included a photocopy of the statute, which therefore rebuts 
the presumption of prejudice.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  The Board thus finds that the Veteran received 
notice of the evidence needed to substantiate his claim or 
demonstrated actual knowledge thereof, the avenues by which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim in the October 2003 
letter, but this letter did not provide him with notice of 
the type of evidence necessary to establish a rating or 
effective date for a rating.  The Board questions whether 
notification of these latter two Dingess elements attaches to 
a claim for § 1151 benefits.  Even assuming that such a duty 
to notify does attach, however, the Board finds that no 
prejudice to the Veteran resulted, as the Board's 
determination that a preponderance of the evidence weighs 
against his claim renders moot any issue about assignment of 
a possible monetary award or an effective date.  See 
Christman v. American Cyanamid Co., 578 F. Supp. 63, 67 
(D.W.Va. 1983) (noting that "mootness means that no actual 
controversy exists which is subject to judicial 
resolution"); see also Sanders, 487 F.3d at 886, 889 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption").  
 
The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a . . . claim."  VA did not 
provide such notice to the Veteran prior to the July 1999 RO 
decision that is the subject of this appeal in its October 
2003 letter.  Where such a timing error occurs, the Board 
must presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders, 487 F.3d at 
886, 889 (recognizing that "VCAA notice errors are reviewed 
under a prejudicial error rule" and holding that "all VCAA 
notice errors are presumed prejudicial and . . . VA has the 
burden of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board determines that any presumed prejudice to the 
Veteran as a result of the defect in timing has been 
rebutted.  Specifically, the RO cured this defect by 
providing proper VCAA notice together with readjudication of 
the claim, as demonstrated by the April 2004 and July 2008 
SSOCs.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
Additionally, the Veteran had the opportunity to address the 
Board and discuss his disagreement with the denial of 
benefits at his April 2001 Travel Board hearing.  The Veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       
    


b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and VA has in fact obtained 
multiple medical opinions in 2008 addressing the issue on 
appeal, which, together, are thorough in nature and adequate 
for the purposes of deciding this claim.  The Board finds 
that the medical evidence of record is sufficient to resolve 
this appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations 

a. Benefits under 38 U.S.C.A. § 1151
According to 38 U.S.C.A. § 1151, a veteran who incurs an 
injury as a result of VA care or medical treatment may 
receive compensation if certain enumerated requirements have 
been satisfied.  Norvell v. Peake, 22 Vet. App. 194, 197-98 
(2008); Loving v. Nicholson, 19 Vet. App. 96, 99 (2005).  
Specifically, the statute provides that such compensation may 
be paid for a "qualifying" additional disability (or 
"qualifying" death), not the result of the veteran's 
willful misconduct.  38 U.S.C.A. § 1151(a).  The Board 
parenthetically notes that Congress amended this statute 
(effective October 1, 1997), prior to the filing of the 
Veteran's May 1999 claim.  See VAOPGCPREC 40-97; 63 Fed. Reg. 
31,263 (1998); see also Loving, 19 Vet. App. at 100 
(discussing implementing regulation 38 C.F.R. § 3.361, 
applicable to claims received on or after October 1, 1997).  
Thus, at the time the Veteran submitted his claim (and 
currently), a "qualifying" additionally disability means 
that the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished to the Veteran 
by VA and that the proximate cause of the disability was: (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment 
or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151; accord Norvell, 22 Vet. App. at 198; see 
38 C.F.R. § 3.361.  

VA implemented regulations to effectuate the October 1997 
amendment to 38 U.S.C.A. § 1151 in August 2004.  See 69 Fed. 
Reg. 46,426 (August 3, 2004); accord 38 C.F.R. § 3.361.  This 
regulation mirrors the provisions of the amended 
§ 1151 and similarly provides that for claims received by VA 
on or after October 1, 1997, as here, to establish that the 
veteran has undergone additional disability (or death) due to 
hospital care, medical or surgical treatment or examination, 
the claimant must show actual causation.  38 C.F.R. 
§ 3.361(a), (c).  That is, "[t]o establish causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination resulted in the veteran's 
additional disability or death," and merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not alone 
establish cause.  38 C.F.R. § 3.361(c)(1); see Norvell, 22 
Vet. App. at 198 (noting that "[t]o be entitled to VA 
benefits [under § 1151], any additional disability must not 
be merely coincidental with VA medial treatment, but must 
stem from some fault in the care that was provided . . . 
.").

In order to determine whether a veteran has an "additional 
disability," VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program upon 
which the claim is based to the veteran's condition after 
such care, treatment, examination, services, or program has 
stopped.  VA considers each involved body part or system 
separately.  38 C.F.R. § 3.361(b). 
 
Additionally, with respect to causation, the regulation 
defines "proximate cause" as "the action or event that 
directly caused the disability or death, as distinguished 
from a remote contributing cause," and in order to establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that such care caused 
the veteran's additional disability or death, and that VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider.  38 C.F.R. § 3.361(d), 
(d)(1).  

Moreover, VA hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  The provision of 
training and rehabilitation services or CWT program cannot 
cause the continuance or natural progress of a disease or 
injury for which the services were provided.  38 C.F.R. 
§ 3.361(c)(2).  

Finally, whether the proximate cause of a veteran's 
additional disability or death was an event "not reasonably 
foreseeable" is in each claim to be determined based on what 
a reasonable health-care provider would have foreseen.  
38 C.F.R. § 3.361(d)(2).  Thus, the event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health-care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health-care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).   

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for Veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
The Veteran essentially maintains that Dr. R.Y. of VA did not 
adhere to the guidelines provided by the manufacturer of 
Interferon, that he did not inform the Veteran about the 
"extreme" side effects that could occur when taking 
Interferon or thereafter, and that he did not recognize 
developing health problems as reflected in ongoing laboratory 
testing during the course of Interferon treatment.  See 
Veteran's February 2000 Substantive Appeal; see also 
Veteran's May 2008 Statement; Veteran's October 2003 
Statement.  

Prior to the Veteran's Interferon treatment, he had received 
a diagnosis of hepatitis C in 1992.  November 1995, December 
1995 and January 1997 VA medical records note that the 
Veteran had uncontrolled hypertension, and an April 1996 VA 
laboratory report conveys that the Veteran had normal 
creatine levels (which had previously recorded as high in 
March 1996), and moderately reduced liver enzymes (which had 
been high in March 1996).  In April 1997 the Veteran also had 
a liver biopsy, but the results were insufficient for 
examination.           

A June 1997 VA Research Consent Form indicates that the 
Veteran was to participate in Interferon alpha-2b therapy for 
chronic hepatitis C.  This Form described the duration of the 
study as well as the procedures to which the Veteran would be 
subject.  Additionally, this document described the possible, 
most frequent side effects of receiving Interferon treatment, 
to include flu-like symptoms such as fever, headache, muscle 
aches, chills, weakness, tiredness, joint pain, poor appetite 
and dizziness, as well as depression, nausea, diarrhea, 
abdominal pain, hair loss, itching and rash.  Occasional 
other side effects included development of a low white or red 
blood count.  In addition, this Form noted that "[o]ther 
patients treated for chronic hepatitis have developed thyroid 
problems (increase or decrease in function).  These types of 
thyroid problems can easily be controlled by medicines but 
you may have to take the medicines lifelong.  Your thyroid 
gland will be checked during the study."  Both the Veteran 
and the principal medical investigator, Dr. R.Y., signed this 
document, affirming that Dr. R.Y. had explained the study to 
the Veteran as well as the risks of participation in the 
study, and that Dr. R.Y. had answered all of the Veteran's 
questions.  The Veteran's signature also affirmed that he had 
received information about other choices for treatment as 
well as the fact that participation in the study remained 
optional.  See also Veteran's October 2003 Statement 
(conveying that "I signed a consent form for that study 
agreeing to take Interferon and to have regular blood tests 
and to have my results monitored by Dr. [R.Y.].); accord 
April 2001 Hearing Transcript at 4.  He began Interferon 
treatment that same month.           

Subsequently, November 1997 VA medical notes indicate that 
the Veteran had swollen lymph nodes, elevated creatine levels 
and weight loss.  Thereafter in December 1997, VA clinicians 
diagnosed the Veteran with probable nephrotic syndrome and 
hyperthyroidism, and a December 29, 1997 VA treatment report 
conveys the Veteran's concerns over his weight loss, as well 
as the fact that Dr. M.F. had informed him that his kidneys 
were failing.  The clinician who authored the December 1997 
note wondered whether the Veteran was having a "possible 
Interferon reaction" at this time.  January 1998 and 
February 1998 VA treatment records assess the Veteran as 
having mild hyperthyroidism as secondary to Interferon, and 
also diagnose him with nephrotic syndrome and uncontrolled 
hypertension.  As of February 4, 1998 the Veteran decided to 
discontinue the Interferon treatment, and at this time he 
also reported an improvement of his hyperthyroidism due to 
medications.  

A February 10, 1998 physical examination report by Dr. V.B., 
a private internist, documents that the Veteran had high 
blood pressure but no other major health problems at the time 
he began his Interferon treatment in June 1997.  She noted 
that the Veteran received a diagnosis of hyperthyroidism and 
chronic renal insufficiency with nephrosis and nephritic 
syndrome around November 1997.  Dr. V.B. diagnosed the 
Veteran with nephrotic syndrome and "hyperthyroidism 
following Interferon treatment."  

VA physician, Dr. M.F., indicated in a February 10, 1998 
letter that he treated the Veteran for high blood pressure, 
hepatitis, nephrotic syndrome and weight loss.  A VA echogram 
of the abdomen ordered by Dr. M.F. conveys that the Veteran 
had a normal liver, binary tree, pancreas and spleen, but 
that he had an "[i]ncreased echogenicity in both kidneys 
without focal lesion," which were "consistent with 
parechymal renal disease and clinical history of nephrotic 
syndrome."      

Also on February 10, 1998, the Veteran's private physician, 
Dr. R.B., authored a treatment report with his diagnostic 
impressions.  He determined that the Veteran had nephrotic-
range proteinuria/chronic renal insufficiency, as well as 
hyperthyroidism secondary to Interferon treatment, and a 
history of hypertension.  He noted that "[i]t seems that all 
his medical problems began after he was started on 
[I]nterferon," and that "[i]t is known to cause thyroid 
abnormalities, which he developed."  At this time Dr. R.B. 
also stated that "[t]here has been no report of renal 
insufficiency or nephritic-range proteinuria caused by 
[I]nterferon, but this does not exclude [I]nterferon as a 
contributing factor to his proteinuria."  He further 
observed that "[h]epatitis C is known to cause membranous 
glomerulonephritis, membranoproliferative glomerulonephritis, 
and essential mixed cryoglobulinemia," and that 
"[h]ypertensive nephrosclerosis can cause proteinuria, but 
not in the nephrotic range."  In a June 18, 1998 letter, Dr. 
R.B. also observed that the Veteran's "arteriolar 
nephrosclerosis is secondary to his hypertension," and that 
"[h]e probably has primary or idiopathic FSGS [focal 
segmental glomerulosclerosis]."          

As of April 1998, the Veteran's blood pressure remained not 
well controlled according to Dr. I.H., and an April 1998 
renal biopsy indicates that the Veteran had acute tubular 
necrosis, FSGS, and arterial and arteriolar nephrosclerosis.  
The radiologist additionally commented that tubulo-reticular 
structures were associated with Interferon exposure.  

A May 1998 letter by Dr. V.B. notes that the Veteran was 
"under evaluation for renal failure as a result of taking 
Interferon at the VA for a research protocol."  At this 
time, she noted that the Veteran "is having difficulty with 
hypertension control and nephrosis," and was being evaluated 
for hyperthyroidism and hepatitis C.  Subsequently in a 
November 1998 letter, Dr. V.B. indicated that the Veteran's 
hypertension was controlled, and that he was to receive 
radioactive I-131 treatment soon for his hyperthyroidism.  By 
January 1999, Dr. V.B. conveyed that the Veteran's "medical 
problems are stable," but in a February 1999 letter, she 
indicated that the Veteran continued to suffer from active 
hyperthyroidism.  Also in a February 1, 1999 letter, Dr. V.B, 
noted that the Veteran "suffers from Hepatitis C, nephrotic 
syndrome and renal insufficiency attributed to INTERFERON, 
hyperthyroidism attributed to treatment with INTERFERON for 
his Hepatitis C."  She indicated that the Veteran was to 
receive iodine treatment for his thyroid problem, and that he 
still experienced "nephrotic syndrome brought on by 
INTERFERON treatment and has periodic edema if he over exerts 
himself."           

As reflected in a February 19, 1999 letter, Dr. R.B. stated 
that the Veteran formerly had uncontrolled hypertension, and 
that "[i]t took us several months to bring his blood 
pressure to acceptable values."  In a follow-up letter dated 
April 2000, Dr. V.B. also affirmed that "[w]ith the help of 
multiple sub-specialists we have controlled his hypertension 
and thyroid disease.  His nephritic syndrome is being 
managed."  At this time, she continued to note that the 
Veteran had chronic hepatitis C, hyperthyroidism, renal 
insufficiency, nephritic syndrome and hypertension.  

A May 22, 2000 private radiographic report conveys that the 
Veteran's liver appeared normal, with echogenic kidneys 
containing tiny cysts bilaterally.  The radiologist noted 
that the "etiology of the increased echogenicity is 
uncertain . . . ."  

At his April 2001 Travel Board hearing, the Veteran affirmed 
that after having been diagnosed with Hepatitis C in 1992, he 
elected to partake in a VA research protocol program that 
required the administration of the drug Interferon.  Hearing 
Transcript at 3-4.  He indicated that he signed a consent 
form prior to entering the research program and had been 
advised of the possible side effects of Interferon.  Hearing 
Transcript at 4.  The Veteran also conveyed that he first 
began to notice symptoms of weight loss and edema of the skin 
for which he sought treatment at VA in November 1997 and 
December 1997.  Hearing Transcript at 4-5.  He further 
testified that he received diagnoses of hyperthyroidism and 
uncontrolled hypertension around that time.  Hearing 
Transcript at 5-6.  Although the Veteran acknowledged that he 
had hypertension prior to his participation in the Interferon 
study, he maintained that he did not have "uncontrolled" 
hypertension prior to the study.  Hearing Transcript at 9.  
The Veteran reiterated that he was never advised of the 
potential renal damage from Interferon, and he noted that he 
discontinued Interferon in January 1998.  Hearing Transcript 
at 9-10.  He also acknowledged, however, that the warning 
label on the bottle of Interferon cautioned that it could 
cause potential low levels of albumin protein in the urine, 
cysts, dysuria, incontinence, increased BUN, renal 
insufficiency, and urinary tract infections in five percent 
of patients with chronic hepatitis.  Hearing Transcript at 9, 
12.  
  
A May 2002 private medical report by Dr. V.B. indicates that 
the Veteran's thyroid function tests were normal, although 
the Veteran continued to have mild renal insufficiency.  By 
September 2002, the Veteran's hypertension remained stable 
and under control, as reported by Dr. R.B., and remained as 
such through February 2003 and June 2003.  An October 2003 
medical note by Dr. R.B. indicates, however, that the 
Veteran's blood pressure became elevated and poorly 
controlled as a result of his noncompliance with the proper 
low-sodium, renal diet.      

In March 2003 VA obtained a VA medical opinion from Dr. R.H.  
He stated that no c-file was provided for review, but that he 
had reviewed the electronic medical records of care provided 
to the Veteran by VA.  He also noted that the Veteran's claim 
that his hyperthyroidism, uncontrolled hypertension, renal 
condition, manifested by renal insufficiency, nephrotic 
syndrome and nephrosis, occurred as secondary to his 
Interferon treatment.  Dr. R.H. commented that "Interferon 
therapy has been associated with hyperthyroidism, possibly 
secondary to stimulation of autoimmune reaction vs. thyroid 
microsomal antigen, thyroglobulin or thyroid receptors."  He 
also noted that the Veteran had been hypothyroid, which 
occurred after his thyroid ablation by radioactive iodine, 
but that he was currently "clinically euthyroid now with 
replacement therapy, thus there is no current associated 
disability."  The clinician also discussed that "[t]here 
are no reported pathologic effects [of Interferon] involving 
renal system including renal insufficiency, nephrosis or 
nephrotic syndrome," and there was "[n]o relationship 
between [I]nterferon usage and hypertension, or any adverse 
renal condition are found in the literature review."

Dr. R.H. reiterated that because he lacked access to all of 
the Veteran's records, he could not offer an opinion as to 
whether VA acted negligently when it treated the Veteran with 
Interferon.  He did state, however, that "hyperthyroidism 
was a medication side-effect reasonably anticipated in 
recipients of [I]nterferon . . . ."  Based on the available 
data for review at that time, he concluded that the Veteran's 
"hyperthyroidism as likely as not secondary to [I]nterferon 
use," but again observed that "[t]he Veteran appears to be 
clinically euthyroid at this point in time, thus there is not 
current associated disability."  He also stated that there 
was "[n]o apparent causal nexus between [I]nterferon 
administration and hypothyroidism, hypertension, or any renal 
disorder."  

Dr. R.H. authored another VA medical opinion in September 
2003; this time, he had the opportunity to extensively review 
the claims file, with associated copies of medical care 
records, as well as the American Hospital Formulary Service 
Compendium.  He noted that medical records dated April 1997, 
prior to initiation of the Interferon treatment in June 1997, 
demonstrated that the Veteran at that time had clinical 
hyperthyroidism.  He also discovered that the Veteran had 
hypertension prior to the study, and further observed that 
the most recent blood pressure readings in February 2003 and 
March 2003 were normotensive in nature, and did not reflect 
uncontrolled hypertension.  

As for the claimed nephrotic syndrome, Dr. R.H. stated that 
"[t]here is no evidence of nephrotic syndrome in review of 
current and recent labs and healthcare visits," and that the 
facts and laboratory testing results "taken together 
militate vs. any accurate diagnosis of nephrotic syndrome."  
Similarly, Dr. R.H. noted that "[c]urrent and past labs, 
taken in toto, do suggest a very gradual decline in renal 
function, however I found no clinical evidence for the myriad 
additional symptoms associated with chronic renal disease 
(failure), which is generally thought to be an irreversible 
phenomenon.  When chronic renal failure is found, it is most 
often due to either diabetes or hypertension. . . . Evidence 
of acute renal failure, or need for dialysis would certainly 
constitute the end point of any 'nephrosis', however [the 
Veteran] has no clinical evidence of either of these 
conditions."  Dr. R.H. also concluded that "in careful 
review of the study protocol, I found no evidence of 
clinician carelessness, negligence, lack of proper skills, or 
error in judgment."  He offered the following current 
diagnoses: clinically euthyroid, status-post thyroid 
ablation, secondary to hyperthyroidism, which was present 
prior to the Interferon treatment; evidence of hypertension 
predating the Interferon treatment, but normotensive 
currently without evidence of uncontrolled hypertension; no 
evidence of current nephrotic syndrome; possible evidence of 
early chronic renal failure, which at this date was not 
disabling, and which is as likely as not secondary to the 
Veteran's hypertension.  Dr. R.H. commented that his 
"reversal on the issue of causation of the Veteran's thyroid 
condition," and explained that "[i]n the case of the 
markedly low Thyroid Stimulating Hormone levels pre-dating 
Veteran's participation in the clinical study, it is less 
likely than not that the Veteran's current and non-disabling 
thyroid condition is causally related to participation in the 
clinical study."     

In November 2003, the Veteran's private physician, Dr. R.B., 
submitted a letter stating that the Veteran had normal renal 
function and other normal labs when the Veteran was diagnosed 
with hepatitis C in 1992.  Dr. R.B. stated, however, that 
during the course of the Veteran's Interferon treatment, his 
creatine increased and he had greater levels of proteinuria.  
A kidney biopsy revealed "acute tubular necrosis, FSGS and 
hypertensive nephrosclerosis," and Dr. R.B. stated that 
"[t]here were reticular structures which as associated with 
[I]nterferon exposure," and that "[h]e also developed 
hyperthyroidism secondary to [I]nterferon."  He submitted a 
letter with a similar discussion in September 2004.   

In June 2004, VA physician, Dr. M.F., submitted a 
correspondence, where he indicated that "both 
hyperthyroidism and proteinuria (Nephrotic Syndrome) occurred 
after treatment with [I]nterferon."  He also noted that in a 
gastrointestinal note dated December 29, 1997 "the author 
establishes hyperthyroidism as secondary to [I]nterferon 
treatment," and that "[s]ubsequent to treatment with 
[I]nterferon the proteinuria was detected as early as July 
11, 1997 and increased creatine . . . as early as September 
9, 1997."  Dr. M.F. opined that "we cannot deny the 
relationship of the treatment with [I]nterferon with the 
onset of both hyperthyroidism and the nephrotic syndrome."   

In another letter, authored in December 2005, Dr. R.B. 
conveyed that the Veteran's blood pressure remained difficult 
to control and that his kidney function had deteriorated, and 
by way of a December 2006 decision by the Social Security 
Administration (SSA), the Veteran began to receive SSA 
disability benefits due to the severity of his chronic kidney 
disease and end-stage renal failure, effective from June 1, 
2005.  Also in December 2006, a VA medical record indicates 
that the Veteran had chronic renal failure, nephrotic 
syndrome, hypertension, hepatitis C, and Graves' disease.  

Dr. R.B. submitted another letter in May 2007 indicating that 
the Veteran's kidney function had deteriorated gradually 
after eight years of management, and that he remained on 
dialysis three times weekly.     

In January 2008, Dr. J.M., a nephrologist, offered his 
opinion regarding the relationship, if any, between the 
Veteran's kidney failure and the Interferon treatment 
administered by VA.  He described the Veteran's "clear-cut 
course of progressive chronic kidney disease (CKD)" from a 
review of records spanning March 1996 to March 2004.  Based 
on these data, Dr. J.M. offered his opinion that: 

"it is most likely that he developed his kidney 
disease as a consequence of hypertension and 
hypertensive nephrosclerosis as well as chronic 
idiopathic focal segmental glomerulosclerosis 
(FSGS).  The former condition occurs at highest 
rates in African Americans and does not always 
require preceding hypertensive crises.  The later 
condition may result from some underlying 
disorders (so called secondary FSGS), but I do 
not detect that this was the case with this 
patient.  Even with appropriate therapy, FSGS and 
hypertensive disease can lead to progressive CKD.  
In my opinion the conditions did not result from 
the treatment he received at the VA."    

In March 2008 the RO received another IME opinion from Dr. 
M.A., a specialist in hepatology, who indicated that he would 
offer his opinion on issues relating to chronic hepatitis C, 
chronic liver disease and treatment of chronic hepatitis C 
with Interferon (to include protocol, record keeping, 
interpretation of liver biopsies, and safety in monitoring 
laboratory studies).  Dr. M.A. reviewed pertinent medical 
records, observing that treatment records spanning May 1998 
to February 1999 included diagnoses of hepatitis C, nephritic 
syndrome, chronic renal insufficiency, hyperthyroidism, and 
uncontrolled hypertension.  

Dr. M.A. conveyed that he had "thoroughly reviewed the 
medical evidence leading up to the [Veteran's] participation 
in the 1997 [I]nterferon study to determine a baseline of his 
health at that time."  He noted that the Veteran had pre-
existing hypertension prior to commencing his Interferon 
therapy and stated that the Veteran "had some chronic renal 
disease prior to initiating [I]nterferon.  The etiology of 
his renal condition could have been attributable to 
hypertension and/or hepatitis C."  Dr. M.A. noted, however, 
that if this disorder was due to hepatitis C, "one would 
have expected improvement of renal function with initiation 
of [I]nterferon therapy.  However, shortly following the 
initiation of [I]nterferon, the appellant developed worsening 
proteinuria."  Dr. M.A. further discussed that "[t]he 
potential complication of nephrotic syndrome related to 
[I]nterferon therapy is rare (occurring in <5% of 
individuals)," and that this complication was discussed in 
the investigator's (Dr. R.Y.) brochure, although it "was not 
disclosed in the VA sponsored study's patient informed 
consent."  He questioned why this potential risk was not 
included in the Veteran's informed consent, and suggested 
that exclusion of such a risk factor should be addressed by 
VA's Institutional Review Board.  

In addition, Dr. M.A. indicated that: 

"The inability to recognize the marked increase 
in proteinuria and its temporal association with 
initiation of [I]nterferon therapy could reflect 
an error in judgment or understanding in 
interpreting the significance of these data-
safety monitoring labs.  Alternatively, the 
presence of >300 mg/dl without further 
quantification may not have been deemed as 
serious adverse in the conduction of this study 
to have prompted dose-reduction or 
discontinuation of [I]nterferon.  The time lap 
between the safety data monitoring and the 
discontinuation of [I]nterferon exceeds >1 month 
of follow-up.  Further review of study-related 
documentation may shed light on whether there was 
any inability to make contact with the appellant 
and/or for him to obtain timely follow-up with 
the study-site." 

Dr. M.A. additionally observed that the Veteran's 31-pound 
weight loss was "a grade 1-2 adverse event warranting re-
evaluation and consideration of dose-reduction or 
discontinuation."  He concluded, however, that "[n]o 
negligence occurred of the VA as the patient was routinely 
being monitored.  In retrospect, early dose reduction or 
discontinuation of study drug should have been considered at 
an earlier point in time, although it is unclear whether such 
intervention would have altered patient outcome."  He also 
concluded that "[t]he complication of nephrotic syndrome 
would not have been foreseeable prior to initiation of 
[I]nterferon."  Dr. M.A. further opined that "[a] liver 
biopsy is not a mandatory diagnostic study required for 
initiation of treatment for hepatitis C viral infection," as 
such a biopsy "is utilized to stage the severity of the 
underlying liver disease."  In this regard, he stated that: 

"The liver biopsy results, as well as counseling 
patients regarding the risk, benefits, and 
alternatives to . . . antiviral therapy in 
relation to the degree of their underlying liver 
disease and long-term risk of liver related 
morbidity and mortality are the basis by which 
decisions to initiate [I]nterferon are made.  
Despite having an 'insufficient liver biopsy for 
analysis', after further counseling regarding the 
risks and benefits etc, treatment with 
[I]nterferon therapy could have been initiated at 
the discretion of the physician and patient.  The 
presence of an 'insufficient' liver biopsy prior 
to the initiation of [I]nterferon therapy does not 
reflect negligence or carelessness in the approach 
to hepatitis C management."

Also in May 2008, Dr. W.B., a certified endocrinologist, 
offered his opinion regarding the Veteran's treatment with 
Interferon and his thyroid disease.  He noted that when the 
Veteran initiated his Interferon treatment in June 1997, his 
thyroid function studies were normal, but by December 2, 
1997, test results revealed hyperthyroid values.  In early 
January 1998, the Veteran began using anti-thyroid 
medication, and by February 25, 1998, his thyroid function 
studies returned to normal.  He attempted to taper off the 
medication, but his overactive thyroid recurred such that he 
was considered a candidate for radioactive iodide therapy in 
August 1998.  He continued to receive treatment for his 
overactive thyroid through December 1998, and by May 1999 his 
thyroid function studies were normal and remained so for the 
next two years.  In this regard, Dr. W.B. concluded that  
his hyperthyroidism was timely diagnosed and appropriately 
treated. 

Dr. W.B. also noted that "[h]yperthyroidism due to Graves' 
defect is an autoimmune disorder for which the cause is 
unknown."  He suggested that it often runs in families, and 
stated that "Interferon is a factor that is known to alter 
the immune system and is one of its side effects is to unmask 
hyperthyroidism."  Dr. W.B. opined that "[i]t is very 
likely that his hyperthyroidism was related to the 
Interferon," but observed that "after Interferon was 
discontinued, his hyperthyroidism remained present for at 
least 10 more months suggesting that it was just a trigger to 
start the autoimmune process causing the hyperthyroidism."  
He further explained, however, that the "hyperthyroidism nor 
its treatment cause any disability," and "[s]hould he 
develop hyperthyroidism as a consequence of I-131 therapy, he 
would be adequately managed with thyroid supplementation."  

b. Discussion
Based on a review of the evidence of the record, and in light 
of the governing legal authority, the Board must conclude 
that entitlement to compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for residuals of Interferon treatment 
(to include uncontrolled hypertension, hyperthyroidism, renal 
insufficiency, nephrosis, and nephrotic syndrome), for 
disability claimed to have resulted from treatment received 
at a VA medical facility, is not warranted.


Hypertension  
Specifically, with respect to the Veteran's hypertension, a 
review of the record reflects that he had documented 
"uncontrolled" hypertension prior to partaking in the 
Interferon treatment in 1997.  Therefore, because his 
uncontrolled hypertension predated the Interferon study, the 
Interferon treatment could not have caused it.  In addition, 
while the Veteran's hypertension appeared to fluctuate for a 
time during and after the Interferon treatment, as noted by 
medical records dated February 1999, April 2000, and 
September 2002, the Veteran's hypertension became stable and 
under control, which weighs against a finding that the 
Veteran incurred any "additional disability" as a result of 
the Interferon therapy.  Similarly, while an October 2003 
medical report by Dr. R.B. conveys that the Veteran's 
hypertension became elevated again, he expressly noted that 
this occurred as the result of the Veteran's noncompliance 
with a proper diet, and, as recently as September 2003, the 
Veteran's hypertension was stabilized and under control.  

Although the Board recognizes that Dr. R.B. in December 2005 
again noted that the Veteran's hypertension was difficult to 
control, which could hypothetically suggest that Interferon 
treatment impacted the Veteran's pre-existing uncontrolled 
hypertension, the only competent medical evidence record 
relating to the issue of the Veteran's hypertension and its 
possible relationship to his Interferon treatment weighs 
against the claim.  That is, Dr. R.H. expressly concluded in 
March 2003 that there is "[n]o relationship between 
[I]nterferon usage and hypertension. . . in the literature 
review."  As such, the Board cannot conclude that the 
Veteran incurred additional disability in the form of 
uncontrolled hypertension as a result of his Interferon 
treatment.  In this regard, the Board also notes that it need 
not address the issue of whether the veteran's post-
Interferon uncontrolled hypertension constitutes "an event 
not reasonably foreseeable," as the Board has determined 
that the Veteran did not incur additional disability and/or 
that any such claimed additional disability did not arise 
because of treatment administered by VA.  See Loving, 19 Vet. 
App. at 99-100 (holding that 38 U.S.C.A. § 1151 "does not 
require that a finding be made in every case regarding 
whether the event in question was reasonably foreseeable" 
because "the statute provides that such a finding is 
necessary only if and when it is first determined, under 
section 1151(a)(1), that the additional disability at issue 
was 'caused by [VA] hospital care, medical or surgical 
treatment, or examination.'" (emphasis in original)).    

Hyperthyroidism
Turning to the issue of a claimed additional disability of 
hyperthyroidism, the Board  recognizes that numerous 
clinicians, to include Dr. V.B., Dr. R.B., Dr. M.F., Dr. R.H. 
(in March 2003), and other VA examiners who authored reports 
in 1998, have determined that the Veteran's hyperthyroid 
disorder developed subsequent to and as a result of his 
Interferon treatment.  Indeed, as noted in the June 1997 
Consent Form, such a link between thyroid disorders and 
Interferon treatment was discussed.  Thus, the Board may 
assume that the Veteran's Interferon treatment "triggered" 
or caused a hyperthyroid condition.  Notwithstanding this 
assumption, however, the record reflects that this disorder 
has become under control and therefore arguably has not 
imposed an "additional disability" as contemplated by the 
pertinent statute, which defines a "disability" as "a 
disease, injury, or other physical or mental defect."  38 
U.S.C.A. § 1701(a); see Leopoldo v. Brown, 4 Vet. App. 216, 
219 (1993) (discussing § 1701(1)).  As of January 1999 and 
May 2002, Dr. V.B. noted that the Veteran's thyroid was 
stable and normal, and Dr. W.B. suggested in May 2008 that 
the Veteran currently did not have hyperthyroidism.  
Moreover, both Dr. R.H. in March 2003 and September 2003, and 
Dr. W.B. in May 2008 expressly determined that the Veteran's 
hyperthyroidism and its treatment have not caused any 
disability.  The Board therefore concludes that it is less 
likely than not that VA treatment resulted in additional 
disability with respect to a thyroid condition.

In addition, even assuming that some additional disability 
resulted from Interferon treatment in the nature of a thyroid 
problem, the record does not otherwise contain medical or 
competent evidence reflecting that a thyroid disorder 
resulted from carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing medical treatment.  Dr. M.B. in May 2008 
commented that VA's response to and treatment of the 
Veteran's hyperthyroidism after the commencement of 
Interferon was timely and appropriate, and Dr. R.H. similarly 
concluded in September 2003 that he detected no evidence of 
clinical carelessness, negligence, lack of proper skills or 
error in judgment on the part of VA.  Both of these competent 
medical opinions weigh against a finding of VA negligence or 
fault of any arguable additional disability of the thyroid.  
Moreover, as noted above, the June 1997 Consent Form reflects 
that VA duly informed the Veteran about the potential and 
foreseeable risk of developing thyroid problems with this 
course of treatment and that he nonetheless knowingly gave 
his informed consent to participate in the treatment regimen.  
See June 1997 VA Research Consent Form; see also 38 C.F.R. § 
17.32 (b), (c), (d) (outlining and discussing requirements 
for informed consent).  The Board therefore concludes on 
these bases that the Veteran's claim is not warranted.  

Kidney-Related Disorders
In terms of the claimed additional kidney-related disorders, 
to include renal insufficiency or renal failure, nephrosis 
and nephrotic syndrome, the evidence of record discloses that 
the Veteran had some "chronic renal disease" prior to his 
Interferon treatment, which Dr. M.A. in March 2008 
specifically attributed to the Veteran's hypertension and/or 
hepatitis C.  Similarly, Dr. J.M. in January 2008 offered his 
opinion that the Veteran "developed his kidney disease as a 
consequence of hypertension . . . as well as chronic 
idiopathic focal segmental glomerulosclerosis (FSGS)," and 
Dr. R.H. likewise indicated in September 2003 that chronic 
renal failure "is most often due to diabetes or 
hypertension."  Dr. R.H. also expressly determined in March 
2003, based on a review of the literature, that no 
relationship existed between Interferon and any adverse renal 
condition, to include renal insufficiency, nephrosis or 
nephrotic syndrome.  Such competent medical evidence weighs 
against a finding that the Veteran incurred additional 
kidney-related disability as a result of VA treatment.    

The Board also highlights that the Veteran's own private 
physician, Dr. R.B., in February 1998 even concurred that 
"[t]here has been no report of renal insufficiency or 
nephrotic-range proteinuria caused by [I]nterferon."  
Although the Board recognizes that Dr. R.B. further commented 
at that time that Interferon could not be excluded as a 
"contributing factor" in the development of proteinuria, 
which arguably could weigh in favor of the claim, such an 
equivocal connection does not rise to the level or "actual" 
or "proximate" causation, as would be required to establish 
the Veteran's claim under 38 U.S.C.A. § 1151.  See 38 C.F.R. 
§ 3.361(c), (d).  Similarly, Dr. M.F.'s June 2004 comment 
that the Veteran's nephrotic syndrome occurred after his 
Interferon treatment and Dr. V.B.'s May 1998 and January 1999 
conclusions that the Veteran incurred renal failure after 
Interferon treatment, do not offer a discussion or rationale 
as to actual causation or VA fault or negligence.  See 38 
C.F.R. § 3.361(c), (d).  The Board therefore affords these 
medical opinions less probative value than the other 
unfavorable opinions.  See Cathell v. Brown, 8 Vet. App. 539, 
543(1996) (noting that "[i]t is the responsibility of the 
B[oard] . . . to assess the credibility and weight to be 
given to evidence"); Guerrieri v. Brown, 4 Vet. App. 467, 
471 (1993).  

Because the Board has determined, based on a review of the 
competent medical evidence of record, that the evidence 
weighs against a determination that the Veteran incurred 
additional disability, to include renal insufficiency or 
renal failure, nephrosis and nephrotic syndrome, as the 
result of Interferon treatment by VA, it need not proceed 
with an analysis of the issue of reasonable foreseeabiliy as 
it relates to these particular maladies.  See Loving, 19 Vet. 
App. at 99-100.  In this regard, and as noted above, the 
Board again highlights that the Court has expressly 
determined that 38 U.S.C.A. § 1151 "does not require that a 
finding be made in every case regarding whether the event in 
question was reasonably foreseeable."  Id., at 99.  Instead, 
"the statute provides that such a finding is necessary only 
if and when it is first determined, under section 1151(a)(1), 
that the additional disability at issue was 'caused by [VA] 
hospital care, medical or surgical treatment, or 
examination.'"  Id. (emphasis in original).  Thus in the 
instant case, because the Board has found that VA treatment 
did not cause any additional kidney-related disabilities, and 
instead has concluded that such disorders were caused by 
other diseases such as hepatitis C or hypertension, the Board 
need not make a finding as to whether the event in question 
was reasonably foreseeable as it relates to these maladies.
   
Conclusion
In sum, the competent medical evidence in the record does not 
establish that any of the claimed disabilities proximately 
resulted from VA treatment or from the negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA, or that the claimed additional 
disabilities were proximately caused by an event not 
reasonably foreseeable.  The Board recognizes the Veteran's 
continued assertions about the alleged causal connection 
between his claimed additional disabilities and the 
negligence or fault of VA in his receipt of the Interferon 
treatment.  As a layperson, however, without the appropriate 
medical training and expertise, the Veteran is not competent 
to render a probative opinion on such medical matters.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge); Epps v. Brown, 9 Vet. App. 341, 344 (1996).  It 
is further noted that it has been held that the Board cannot 
exercise its own independent judgment on medical matters.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In light of the evidence discussed above, the Board finds 
that the probative (persuasive) medical evidence of record 
militates against the Veteran's claim for compensation under 
the provisions of 38 U.S.C.A. § 1151.  The claim on appeal 
therefore must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Entitlement to service connection for residuals of Interferon 
treatment (to include uncontrolled hypertension, 
hyperthyroidism, renal insufficiency, nephrosis, and 
nephrotic syndrome), under the provisions of 38 U.S.C.A. § 
1151, for disability claimed to have resulted from treatment 
received at a VA medical facility, is denied.


____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


